DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 JOHN PARK and CONCRETE STUDIO TRADING LIMITED, a United
                Kingdom Registered Company,
                        Appellants,

                                     v.

                        ANDREAS ASEMOTA,
                            Appellee.

                              No. 4D19-3071

                              [April 16, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Raag Singhal, Judge; L.T. Case No.
CACE 19-010295.

  Shaun E. Rice of De Armas, Millich & Rice, PL, Hollywood, for
appellants.

  C. Cory Mauro of Mauro Law P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.